IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-82,217-04, WR-82,217-05 & WR-82,217-06


                   EX PARTE ASHLEY NICOLE RICHARDS, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 13857652-B, 1385763-B & 1385765-B
                          IN THE 176TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.


                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three

cruelty to animals charges and sentenced to ten years’ imprisonment in each case.

       Applicant raises three grounds based on this Court’s recent decision determining that deadly

weapon findings do not apply to non-human victims. Prichard v. State, 533 S.W.3d 315 (Tex. Crim.

App. 2017). The habeas court has recommended granting relief. However, Applicant has challenged

these convictions before and does not demonstrate that Prichard is retroactive, making it applicable
                                                                                                2

to these cases. Ex parte Oranday-Garcia, 410 S.W.3d 865, 867 (Tex. Crim. App. 2013). Therefore,

consideration of these writ applications is barred by Section 4 of Article 11.07 of the Code of

Criminal Procedure. The writ applications are dismissed as subsequent.

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: November 7, 2018
Do not publish